                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


MACK SHELTON,                                    )
                                                 )
                Petitioner,                      )   Case Nos.       3:92-CR-198-RLJ-DCP
                                                 )                   3:19-CV-447-RLJ-DCP
v.                                               )
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
                Respondent.                      )


                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

and Standing Order 13-02. Now before the court is Defendant’s Motion to Continue Deadline

[Doc. 8], filed on March 11, 2020.

       On January 10, 2020, the Court appointed CJA Attorney Ruth Ellis to represent Defendant

Shelton for the purposes of his claim under United States v. Davis, -- U.S. --, 139 S. Ct. 2319

(2019), in connection with his § 2255 motion. [Doc. 6]. The Court ordered Attorney Ellis to

review the facts of Defendant’s case and file a Davis supplement, if necessary, to Defendant’s pro

se § 2255 motion within thirty days. [Id.].

       Attorney Ellis now seeks [Doc. 8] a forty-five-day extension of time to review Defendant’s

case and file a Davis supplement, if necessary. Based upon the lack of opposition from the

Government, Defendant’s Motion to Continue Deadline [Doc. 8] is GRANTED, and Attorney

Ellis will have forty-five days from the date of entry of this Order in which to either file a Davis

supplement or state why such a supplement is not necessary. The Government SHALL then
supplement its response [Doc. 29 in 3:92-cr-198] within thirty (30) days of the filing of any Davis

supplement.

       IT IS SO ORDERED.

                                                     ENTER:

                                                     _____________________________
                                                     Debra C. Poplin
                                                     United States Magistrate Judge




                                                2
